ORDER

PER CURIAM.
This is an appeal of judgments for attempted rape, assault in the first degree, •burglary in the first degree and two counts of armed criminal action. Defendant alleges the trial court erred in admitting the out-of-court identification into evidence because the procedures were impermissibly suggestive and also argues the trial court erred in denying his Rule 29.15 motion of ineffective assistance of counsel. We have carefully considered the evidence and the record and find no error. Therefore, an extended opinion would be of no jurisprudential value. The judgment is affirmed in accordance with Rule 84.16(b) and Rule 30.25(b). The parties have been furnished with a memorandum setting forth the reasons for this order.